TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-08-00115-CV



                                      Victor Carr, Appellant

                                                  v.

     Greg Hamilton, County Sheriff and Rissie Owens, Board of Pardons and Paroles,
                                      Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
     NO. D-1-GN-07-001980, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Victor Carr has failed to prosecute his appeal. Carr’s appellant’s brief was due

May 5, 2008. By postcard dated June 16, 2008, this Court’s clerk’s office notified Carr that his

brief was overdue and cautioned that his appeal could be dismissed for want of prosecution unless

Carr filed a motion reasonably explaining his failure to file a brief. That motion was due by June 26,

2008. On June 26, 2008, Carr filed a motion for extension of time to file his brief. The motion was

marked received, but was not filed, by this Court’s clerk’s office because Carr did not pay

the required filing fee and did not include a certificate that he had conferred with appellees. See

Tex. R. App. P. 5, 10.1(a)(5).

               Carr has not cured the deficiencies in his motion or filed a brief. By postcard dated

June 26, 2008, this Court’s clerk directed Carr to file the certificate of conference and the filing fee

by July 11, 2008. By letter dated August 5, 2008, this Court’s clerk reminded Carr that he had not
paid the filing fee for his motion for extension or for the appeal itself. The clerk requested that Carr

pay these fees by August 15, 2008. By letter dated September 2, 2008, the clerk reminded Carr that

he had not paid the filing fee for his motion for extension, filed the certificate of conference for

his motion for extension, or filed a brief. The clerk directed Carr to submit a proper motion for

extension by September 15, 2008. The clerk cautioned that failure to file a proper motion would

result in dismissal of this appeal. Carr has not paid the fees or filed the requested certificate of

conference, a proper new motion, or a brief.

               We dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).




                                               G. Alan Waldrop, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed for Want of Prosecution

Filed: October 31, 2008




                                                   2